FILED
                            NOT FOR PUBLICATION                                  JUN 15 2012

                                                                             MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10368

              Plaintiff - Appellee,              D.C. No. 3:10-cr-00778-RS-1

  v.
                                                 MEMORANDUM*
JODY DEMAR FONTENOT,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                             Submitted June 13, 2012**
                              San Francisco, California

Before: GOULD, TALLMAN, and BEA, Circuit Judges.

       Jody Fontenot appeals the district court’s denial of his motion for

suppression of evidence and his subsequent conviction, following a bench trial, for

having violated 18 U.S.C. § 922(g)(1), which prohibits felons’ possession of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
firearms. The parties are familiar with the facts underlying the appeal and thus we

do not include them save as necessary. We affirm.

      A police officer may detain an individual to conduct an investigatory frisk

consistent with the Fourth Amendment if the officer has “a reasonable articulable

suspicion that [the individual] pose[s] a threat to his safety or the safety of

others . . . .” United States v. Terry-Crespo, 356 F.3d 1170, 1173 (9th Cir. 2004)

(citing United States v. Sokolow, 490 U.S. 1, 7 (1989)); see also Terry v. Ohio, 392

U.S. 1 (1968). Here, the police had a reasonable articulable suspicion that

Fontenot posed a threat to the safety of others. The police had received a high

priority 9-1-1 dispatch that, in the parking lot of a liquor store on the corner of

Geneva Avenue and Santos Street in San Francisco, there was a group of “guys” in

front of the store and one of them was pulling out a gun. On arrival four minutes

after the 9-1-1 call was made, the police saw only one group in the parking lot, a

group of three males, one of whom was Fontenot. This met the requirement of

“‘some minimal level of objective justification’ for making the stop.” United

States v. Sokolow, 490 U.S. 1, 7 (1989) (quoting INS v. Delgado, 466 U.S. 210,

217 (1984)). Further, as discussed by the district court in its opinion below, the 9-

1-1 dispatch and the police had received an emergency call from a cell phone with

the phone number identified; this “provided the police with sufficient indicia of


                                           2
reliability prior to the Terry stop to justify reliance on [the call.]” Terry-Crespo,

356 F.3d at 1174 (referring to Terry v. Ohio, 392 U.S. 1), because it removed a

good deal of the anonymity of the call.

      AFFIRMED.




                                           3